                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


IN RE:
                                                    :
WENDY M. SEYLER                                     :        CHAPTER 13
               Debtor                               :
                                                    :        CASE NO. 1:19-bk-03880-HWV
HOME POINT FINANCIAL CORPORATION                    :
               Movant                               :
                                                    :
               v.                                   :
                                                    :
WENDY M. SEYLER,                                    :
               Respondent                           :


         ANSWER TO MOTION OF HOME POINT FINANCIAL CORPORATION
            FOR RELIEF FROM AUTOMATY STAY §362 PURSUANT TO
                    BANKRUPTCY PROCEDURE RULE 4001


         AND NOW, comes Debtor, Wendy M. Seyler, by and through her attorney, Law Offices

of Craig A. Diehl, answering the Motion of Home Point Financial Corporation as follows:

         1.    Admitted.

         2.    Admitted.

         3.    Admitted.

         4.    Admitted.

         5.    Admitted.

         6.    Denied. Proof thereof is demanded at trial.

         7.    Denied. Proof of the amount is demanded at trial.

         8.    Denied. Debtor desires to retain possession of the home and understands her

obligation to make post-petition mortgage payments.




Case 1:19-bk-03880-HWV         Doc 35 Filed 12/23/19 Entered 12/23/19 13:06:14            Desc
                               Main Document     Page 1 of 2
       9.      Admitted.

       10.     Admitted.

       WHEREFORE, Debtor seeks a reasonable amount of time to bring any post-petition

default current.

                                       Respectfully Submitted,

                                       LAW OFFICES OF CRAIG A. DIEHL

Date: December 23, 2019                   By: /s/Craig A. Diehl, Esq., CPA
                                              Craig A. Diehl, Esquire, CPA
                                              3464 Trindle Road
                                              Camp Hill, PA 7011
                                              (717) 763-7613
                                              cdiehl@cadiehllaw.com
                                              Attorney for Debtor




Case 1:19-bk-03880-HWV     Doc 35 Filed 12/23/19 Entered 12/23/19 13:06:14      Desc
                           Main Document     Page 2 of 2
